Citation Nr: 9932505	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to former prisoner of war (POW) status for 
Department of Veterans Affairs (VA) purposes.  

2.  Entitlement to service connection for malaria.  

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had recognized guerilla service from May 1945 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) in which service connection for malaria and 
diabetes mellitus was denied.  

The Board notes that the RO notified the veteran that he was 
not eligible for nonservice-connected pension benefits and 
was therefore not entitled to such  benefits.  The RO also 
notified him that he did not meet the requirements to be 
considered a former POW.  

The veteran submitted a notice of disagreement (NOD) in 
October 1994, expressing disagreement specifically with the 
RO's denial of service connection for malaria and diabetes 
mellitus, as well as the finding regarding his lack of POW 
status.  He did not express disagreement with the denial of 
nonservice-connected pension benefits, and that part of the 
rating decision therefore became final.  

In May 1995 the veteran requested a hearing before the Board 
in Washington, DC.  In March 1996, he requested a hearing at 
a local VA office before the Board.  In December 1998 he 
clarified that he wanted a video teleconference hearing 
before a Member of the Board, waiving his right to an in-
person hearing.  Such a hearing was scheduled for January 
1999.  In December 1998 he submitted a statement canceling 
his January 1999 hearing.  

In February 1999 the Board remanded the case to the RO for 
clarification as to whether the veteran wanted a hearing and 
the nature thereof, such as at the RO, at the Board, etc.  



In March 1999 the RO sent a notice to the veteran requesting 
that he clarify whether he wanted to continue his appeal and 
whether he wanted a personal hearing, and, if so, what kind.  
No response was received to this request.  A second notice 
was sent in July 1999 requesting a response.  It specified 
that if no response was given within 60 days, his case would 
be returned to the Board for further appellate review.  There 
was no response to this request.  The case has since been 
returned to the Board for further appellate review.

The Board concludes that the veteran's initial letter voicing 
his intent to cancel the January 1999 hearing, and his lack 
of response to follow-up letters from the RO asking whether 
he wants a personal hearing, reflects his intent to withdraw 
his hearing requests.  38 C.F.R. § 20.702(e) (1999).  

The issues of service connection for malaria and diabetes 
mellitus are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The service department has not verified that the veteran 
was in active service when he was reportedly captured in 
December 1944 by Japanese forces.  

2.  The service department has certified that the veteran did 
not have POW status during his recognized guerilla service.  

3.  On a processing affidavit executed in January 1946, the 
veteran did not report that he had POW status.




CONCLUSION OF LAW

Entitlement to recognition as a former POW for VA purposes 
has not been established.  38 U.S.C.A. §§ 101(2)(24), 107, 
5107(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(y), 3.8, 3.9, 
3.203(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In his Affidavit for Philippine Army Personnel, dated in 
January 1946, the veteran reported being inducted into 
service on December 9, 1944.  He made no reference to time 
spent as a POW.  He never reported being captured by the 
Japanese in this document.  In fact, in the portion of the 
questionnaire asking about POW ("PW") status, he was asked 
to strike out the inapplicable word or words, "Captured---
Surrendered" and "Escaped" or "Released."  All of these 
words were struck out.  He specified that he "[d]id not 
surrender under Proc. #1."

In a March 1959 application for a left hand wound sustained 
in combat (not currently on appeal), the veteran reported 
being wounded in action in December 1944 and to receiving 
treatment on December 10, 1944.  No mention of being a POW 
was made.  An affidavit submitted with the application made 
the same essential contentions, only contending that the 
veteran was wounded in action; it made no reference to him 
being a POW.  

In April 1959 the Service Department certified that the 
veteran had recognized guerilla service from May 1945 to 
January 1946.  It also certified that he had no period of POW 
status.  


A joint affidavit dated in November 1964, and affidavits 
dated in April and September 1965, and November and December 
1972, show the veteran indicated that he was wounded in 
action in December 1944.  None show he indicated that he was 
a former POW.  

An October 1970 Order of Payment from the Republic of the 
Philippines Veterans Claims Settlement Staff indicates that 
the veteran was paid for the periods from December 9, 1944 to 
May 22, 1945.  

An AGNR2 Certification dated from December 1972 indicated 
that the veteran joined the guerilla unit in December 1944.  
In a July 1979 VA Form 9 statement, the claimant did not 
indicate that he had been a POW.  

In November 1993, the veteran submitted a claim for service 
connection of malaria and diabetes.  He also contended that 
he had been a POW from about December 15, 1944 to January 14, 
1945.  

Submitted with this application was a document from The 
Philippine National Red Cross Prisoner-of-War Office dated in 
December 1962.  The document indicates that the veteran 
entered service in December 1944.  Nothing was written in the 
space regarding time spent as a POW.  

In a January 1994 statement the veteran alleged that he was 
captured by the Japanese Imperial Army on December 11, 1944, 
and escaped two days before the arrival of General Douglas 
MacArthur.  He stated that he had been wounded and bleeding, 
and that he had therefore been unable to run and avoid the 
enemy, leading to his capture.  

Affidavits dated from October 1994 show that the veteran 
reported he was captured by the Japanese on December 11, 
1944, following a gunshot wound to the left hand the previous 
day.  

In a Former POW Medical History dated in May 1994, the 
veteran contended that he was in captivity for less than a 
month, from December 11, 1944 to January 6, 1945.  In an 
October 1994 Application for the Correction of Military 
Records submitted with a statement in support of his claim, 
he reported that he was a POW of the Japanese from December 
11, 1944 to May 22, 1945.  

A certificate from the Commonwealth of the Philippines 
Philippine Army dated in March 1946 indicates that the 
veteran entered service on December 9, 1944.  

Criteria

The threshold question that must be resolved with regard to a 
claim of entitlement to VA benefits is whether the veteran 
has established eligibility.  In this case, to become 
eligible for 38 U.S.C.A. § 1112(b) benefits the veteran 
initially must show that he was a former POW as enumerated in 
38 U.S.C.A. § 101(32) and 38 C.F.R. § 3.1(y) (1999).  If the 
veteran does not submit the appropriate evidence, his claim 
fails due to the absence of legal merit or lack of 
entitlement under the law and, as such must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

38 C.F.R. § 3.1(y) defines a former prisoner of war as a 
person who, while serving in the military, naval, or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  In the case of detention or internment 
by an enemy government or its agents, VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war unless a 
reasonable basis exists for questioning it.

"In line of duty" means an injury or disease incurred in or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct. 38 C.F.R. § 3.1(m) (1999).  

38 C.F.R. § 3.203 provides only two methods of establishing 
active military service: either by submission of a document 
issued by a service department or through verification of 
claimed service by such a department.  

In relation to Philippine service, 38 C.F.R. § 3.9(a) 
provides that the period of active service for a Regular 
Philippine Scout or a member of one of the regular components 
of the Philippine Commonwealth Army while serving with the 
Armed Forces of the United States will be from the date 
certified by the Armed Forces as the date of enlistment or 
date of report for active duty whichever is later to date of 
release from active duty, discharge, death, or in the case of 
a member of the Philippine Commonwealth Army June 30, 1946, 
whichever was earlier. Release from active duty includes (1) 
leaving one's organization in anticipation of or due to 
capitulation, (2) escape from prisoner-of-war status, (3) 
parole by the Japanese, (4) beginning of missing in action 
status, or (5) capitulation on May 6, 1942, except that 
periods of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer or 
periods of service in units which continued organized 
resistance against Japanese prior to formal capitulation will 
be considered return to active duty for period of such 
service.

Guerrilla service is defined as persons who served as 
guerrillas under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized and cooperating with the 
United States Forces. The following certifications by the 
service departments will be accepted as establishing 
guerrilla service; (1) recognized guerrilla service and (2) 
unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army. This excludes civilians. 
38 C.F.R. § 3.8(d). The active service of members of 
irregular forces guerrilla will be the period certified by 
the service department. 38 C.F.R. § 3.9(d).


The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Cahall v. Brown, 7 
Vet. App. 232 (1994) (holding that only official service 
department records can establish if and when an individual 
was serving on active duty, active duty for training, or 
inactive duty training).  

When a service department finds that a person had been a POW, 
that determination is binding on VA "unless a reasonable 
basis exists for questioning it."  38 C.F.R. § 3.1(y)(1) 
(1999); see also Young v. Brown, 4 Vet. App. 106, 108 (1993).  
However, § 3.1(y)(1) does not require VA to follow a service 
department's finding that a veteran was not a POW.  Former 
POW status can be recognized on the basis of evidence other 
than service department findings.  See Manibog v. Brown, 8 
Vet App 465 (1996); VAOPGCPREC 14-94.  

Analysis

The Board finds that, based on a review of all the evidence 
of record, the veteran has not met the POW status eligibility 
requirements set forth above.  

The Board notes that the service department certified in 
April 1959 and again in June 1994 and July 1994 that the 
veteran's valid service was recognized guerilla service from 
May 1945 to January 1946.  Each time, the service department 
found that he had no POW status.  

The veteran has alleged that he was a POW during periods of 
service not certified by the service department.  He has 
alleged that he was a POW during a period prior to his 
certified date of entry into service as a recognized 
guerilla.  As was stated above, service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro, supra.  


This includes establishing if and when an individual has 
service in the United States Armed forces.  See Cahall, 
supra.  Therefore, in this case, a determination of POW 
status can only be made during the period certified by the 
service department, from May 1945 to January 1946 or during 
the period immediately following release from recognized 
guerilla service.  See Cahall, supra; 38 C.F.R. § 3.9(b) 
(1999).  

The Affidavit for Philippine Army Personnel details the 
veteran's status from December 1944 to January 1946, but does 
not mention POW status.  In fact, the striking out of all 
terms pertaining to 'PW' status appears to indicate that he 
actually denied POW status in his January 1946 affidavit.  

In April 1959 the service department certified that the 
veteran did not have POW status during his service as a 
recognized guerilla from May 1945 to January 1946.  The 
service department again certified in June and July of 1994 
that he had not been a POW.  The Philippine National Red 
Cross Prisoner-of-War document specified that he had been 
inducted into service in December 1944; however, it made no 
mention of him ever being a POW.  

Finally, the veteran has been inconsistent is his own 
statements regarding his POW status.  He did not indicate 
that he was a POW in a March 1959 application.  Nor did 
statements and affidavits submitted pursuant to this 
application indicate that he was a POW.  

In his November 1993 application, the veteran reported being 
a POW from about December 15, 1944 to January 14, 1945.  In 
January 1994 he contended that he had been a POW from 
December 11, 1944 until two days before the arrival of 
General MacArthur.  Lay affidavits also specified that he had 
been captured on December 11, 1944.  However, in October 1994 
he contended that he had been a POW of the Japanese from 
December 11, 1944 to May 22, 1945.  

The veteran's claim of entitlement to former POW status must 
therefore be denied as a matter of law because he has not 
submitted evidence or even alleged that he was a POW during 
the period of service certified by the service department or 
during the period immediately following his release from 
recognized service.  

In addition, the probative evidence above indicates that the 
veteran was not a POW even during the various time periods 
alleged by him.  In light of the above, the Board concludes 
that the probative evidence of record is against the claim of 
entitlement to former POW status.  

Based on the evidence of record, the Board finds an 
additional request for verification of service is not 
warranted.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  
In view of the foregoing, the veteran's claim of entitlement 
to former POW status for VA purposes lacks legal merit and 
must therefore be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

The veteran's proper remedy, if any, regarding service 
verification of his alleged period of POW internment may be 
an application to the Army Board for the Correction of 
Military Records.  Cahall, supra.


ORDER

Entitlement to former POW status for VA purposes is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 1996, the veteran submitted a VA Form 9 in which he 
reported going to the VA Outpatient Clinic (VAOPC) in Las 
Vegas, Nevada for treatment of diabetes, arthritis, and high 
blood pressure.  He also requested the RO to check with the 
VAOPC for "a lot of blood testing on my several illnesses 
that I have."  

It is unclear from the record as to what illnesses the 
veteran was referring to with respect to the blood tests.  
The record shows no indication that the RO has attempted to 
obtain these VA records.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In August 1999 the Under 
Secretary for Benefits issued VBA Letter 20-99-60 in which it 
was stated, in pertinent part, that service medical records 
and VA medical center records are to be requested in all 
cases, as these are records that are considered to be in VA 
custody.  See also Sims v. West, 11 Vet. App. 237 (1998).  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.1-3(a) 
(1999), the Board is deferring adjudication of the remaining 
claims of entitlement to service connection for diabetes 
mellitus and malaria pending a remand of the case to the RO 
for further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should obtain the veteran's records from 
the VAOPC in Las Vegas, Nevada.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claims of entitlement to service 
connection for malaria diabetes mellitus 
based on all the evidence of record.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

